FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June 2010 Commission File Number: SEANERGY MARITIME HOLDINGS CORP. (Translation of registrant's name into English) 1-3 Patriarchou Grigoriou lyfada Athens, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F [X] Form 40-F [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached to this report on Form 6-K as Exhibit 1 is a letter to the shareholders of Seanergy Maritime Holdings Corp. (the "Company") regarding the Notice of the Annual Meeting of Shareholders of the Company and the Proxy Statement for the Annual Meeting of Shareholders of the Company.Attached hereto as Exhibit 2 is the Form of Proxy for the Annual Meeting of Shareholders of the Company. EXHIBIT 1 June 28, 2010 TO THE SHAREHOLDERS OF SEANERGY MARITIME HOLDINGS CORP. Enclosed is a Notice of the Annual Meeting of Shareholders (the "Meeting") of Seanergy Maritime Holdings Corp. (the "Company") which will be held at the Company's executive offices at 1-3 Patriarchou Grigoriou, 16674 Glyfada, Athens, Greece, on July 21, 2010 at 6:00 p.m. local time. At the Meeting, holders of shares of the Company's common stock (the "Shareholders") will consider and vote upon proposals: 1 To elect four Class A Directors to serve until the 2013 Annual Meeting of Shareholders ("Proposal One"); 2. To approve the appointment of PricewaterhouseCoopers, S.A. to serve as the Company's independent auditors for the fiscal year ending December 31, 2010 ("Proposal Two"); 3. To approve the adoption of an amendment to the Company's Amended and Restated Articles of Incorporation increasing the aggregate number of shares of capital stock that the Company is authorized to issue to 501,000,000, consisting of 500,000,000 registered shares of common stock, par value $0.0001 per share, and 1,000,000 registered preferred shares, par value $0.0001 per share ("Proposal Three"); and 4. To transact other such business as may properly come before the Meeting or any adjournment thereof. Adoption of Proposal One requires the vote of a plurality of the votes cast at the Meeting.Adoption of Proposal Two requires the vote of the holders of a majority of the shares attending and voting at the Meeting.Adoption of Proposal Three requires the affirmative vote of the holders of a majority of all outstanding shares of the Company's common stockeligible to attend and vote at the Meeting. You are cordially invited to attend the Meeting in person.If you attend the Meeting, you may revoke your proxy and vote your shares in person. IT IS IMPORTANT TO VOTE.WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE COMPLETE, DATE, SIGN AND RETURN THE ENCLOSED PROXY IN THE ENCLOSED ENVELOPE, WHICH DOES NOT REQUIRE POSTAGE IF MAILED IN THE UNITED STATES.THE VOTE OF EVERY SHAREHOLDER IS IMPORTANT AND YOUR COOPERATION IN RETURNING YOUR EXECUTED PROXY PROMPTLY WILL BE APPRECIATED.ANY SIGNED PROXY RETURNED AND NOT COMPLETED WILL BE VOTED IN FAVOR OF ALL THE PROPOSALS PRESENTED IN THE PROXY STATEMENT. Very truly yours, Dale Ploughman Chief Executive Officer 1-3 Patriarchou Grigoriou, 16674 Glyfada, Athens, Greece Tel: +30 210 9638461 – e-mail: ir@seanergymaritime.com – www.seanergymaritime.com SEANERGY MARITIME HOLDINGS CORP. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS June 28, 2010 NOTICE IS HEREBY given that the Annual Meeting of the holders of shares of common stock (the "Shareholders") of Seanergy Maritime Holdings Corp. (the "Company") will be held on July 21, 2010 at 6:00 p.m. local time, at the Company's executive offices at 1-3 Patriarchou Grigoriou, 16674 Glyfada, Athens, Greece, (the "Meeting") for the following purposes, of which items 1, 2, and 3 are more completely set forth in the accompanying Proxy Statement: 1 To elect four Class A Directors to serve until the 2013 Annual Meeting of Shareholders; 2. To approve the appointment of PricewaterhouseCoopers, S.A. to serve as the Company's independent auditors for the fiscal year ending December 31, 2010; 3. To approve the adoption of an amendment to the Company's Amended and Restated Articles of Incorporation increasing the aggregate number of shares of capital stock that the Company is authorized to issue to 501,000,000, consisting of 500,000,000 registered shares of common stock, par value $0.0001 per share, and 1,000,000 registered preferred shares, par value $0.0001 per share ("Proposal Three"); and 4. To transact other such business as may properly come before the Meeting or any adjournment thereof. The board of directors has fixed the close of business on June 14, 2010 as the record date for the determination of the Shareholders entitled to receive notice and to vote at the Meeting or any adjournment thereof. IT IS IMPORTANT TO VOTE.WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE COMPLETE, DATE, SIGN AND RETURN THE ENCLOSED PROXY IN THE ENCLOSED ENVELOPE, WHICH DOES NOT REQUIRE POSTAGE IF MAILED IN THE UNITED STATES.THE VOTE OF EVERY SHAREHOLDER IS IMPORTANT AND YOUR COOPERATION IN RETURNING YOUR EXECUTED PROXY PROMPTLY WILL BE APPRECIATED.ANY SIGNED PROXY RETURNED AND NOT COMPLETED WILL BE VOTED IN FAVOR OF ALL THE PROPOSALS PRESENTED IN THE PROXY STATEMENT. If you attend the Meeting, you may revoke your proxy and vote in person. BY ORDER OF THE BOARD OF DIRECTORS Dale Ploughman Chief Executive Officer June 28, 2010 Athens, Greece SEANERGY MARITIME HOLDINGS CORP. 1-3 PATRIARCHOU GRIGORIOU 16674 GLYFADA ATHENS GREECE PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JULY 21, 2010 INFORMATION CONCERNING SOLICITATION AND VOTING GENERAL The enclosed proxy is solicited on behalf of the board of directors (the "Board") of Seanergy Maritime Holdings Corp., a Marshall Islands corporation (the "Company"), for use at the Annual Meeting of holders of shares of common stock of the Company (the "Shareholders") to be held at the Company's executive offices at 1-3 Patriarchou Grigoriou, 16674 Glyfada, Athens, Greece on July 21, 2010 at 6:00 p.m. local time, or at any adjournment or postponement thereof (the "Meeting"), for the purposes set forth herein and in the accompanying Notice of Annual Meeting of Shareholders.This Proxy Statement and the accompanying form of proxy are expected to be mailed to the Shareholders of the Company entitled to vote at the Meeting on or about June 28, 2010. VOTING RIGHTS AND OUTSTANDING SHARES On June 14, 2010 (the "Record Date"), the Company had outstanding 60,200,170 shares of common stock, par value $0.0001 per share (the "Common Shares").Each Shareholder of record at the close of business on the Record Date is entitled to one vote for each Common Share then held.One or more Shareholders present in person or by proxy at the Meeting, representing a majority of the capital stock of the Company issued and outstanding and entitled to vote thereat, shall constitute a quorum for the purposes of the Meeting.The Common Shares represented by proxy in the enclosed form will be voted in accordance with the instructions given on the proxy if the proxy is properly executed and is received by the Company prior to the close of voting at the Meeting or any adjournment or postponement thereof.Any proxies returned without instructions will be voted FOR the proposals set forth on the Notice of Annual Meeting of Shareholders. The Common Shares are listed on the NASDAQ Global Market under the symbol "SHIP". REVOCABILITY OF PROXIES A Shareholder giving a proxy may revoke it at any time before it is exercised.A proxy may be revoked by filing at the Company's registered office, 1-3 Patriarchou Grigoriou, 16674 Glyfada, Athens, Greece, a written notice of revocation by a duly executed proxy bearing a later date, or by attending the Meeting and voting in person. PROPOSAL ONE ELECTION OF DIRECTORS The Board consists of 13 directorships divided into three classes, including 10 directors currently serving on the Board and three unfilled vacancies for directorships.As provided in the Company's Amended and Restated Articles of Incorporation, each director is elected to serve for a three-year term and until such director's successor is elected and has qualified.The Board has nominated Elias Culucundis, Dimitris Panagiotopoulos, Dimitris Anagnostopoulos and George Taniskidis, each a Class A Director, for re-election as directors whose terms would expire at the 2013 annual meeting. Unless the proxy is marked to indicate that such authorization is expressly withheld, the persons named in the enclosed proxy intend to vote the shares authorized thereby FOR the election of the following four nominees.It is expected that each of these nominees will be able to serve, but if before the election it develops that any of the nominees is unavailable, the persons named in the accompanying proxy will vote for the election of such substitute nominee or nominees as the current Board may recommend. Nominees for Election to the Company's Board Information concerning the nominees for directors of the Company is set forth below: Name Age Position Elias Culucundis 66 Class A Director Dimitris Panagiotopoulos 49 Class A Director Dimitris Anagnostopoulos 62 Class A Director George Taniskidis 48 Class A Director Elias Culucundis has been a member of our board of directors since our inception. Since 2002, Mr. Culucundis has been a member of the board of directors of Folli Follie S.A. and since 2006 an executive member of the board of directors of Hellenic Duty Free Shops S.A. Since 1999, Mr. Culucundis has been president, chief executive officer and director of Equity Shipping Company Ltd., a company specializing in starting, managing and operating commercial and technical shipping projects. Additionally, from 1996 to 2000, he was a director of Kassian Maritime Shipping Agency Ltd., a vessel management company operating a fleet of ten bulk carriers. During this time, Mr. Culucundis was also a director of Point Clear Navigation Agency Ltd, a marine project company. From 1981 to 1995, Mr. Culucundis was a director of Kassos Maritime Enterprises Ltd., a company engaged in vessel management. While at Kassos, he was initially a technical director and eventually ascended to the position of chief executive officer, overseeing a large fleet of Panamax, Aframax and VLCC tankers, as well as overseeing new vessel building contracts, specifications and the construction of new vessels. From 1971 to 1980, Mr. Culucundis was a director and the chief executive officer of Off Shore Consultants Inc. and Naval Engineering Dynamics Ltd. Off Shore Consultants Inc. worked in FPSO (Floating Production, Storage and Offloading vessel, "FPSO") design and construction and responsible for the technical and commercial supervision of a pentagon-type drilling rig utilized by Royal Dutch Shell plc. Seven FPSO's were designed and constructed that were subsequently utilized by Pertamina, ARCO, Total and Elf-Aquitaine. Naval Engineering Dynamics Ltd. was responsible for purchasing, re-building and operating vessels that had suffered major damage. From 1966 to 1971, Mr. Culucundis was employed as a Naval Architect for A.G. Pappadakis Co. Ltd., London, responsible for tanker and bulk carrier new buildings and supervising the technical operation of our fleet. He is a graduate of Kings College, Durham University, Great Britain, with a degree in Naval Architecture and Shipbuilding. He is a member of several industry organizations, including the Council of the Union of Greek Shipowners and American Bureau of Shipping. Mr. Culucundis is a fellow of the Royal Institute of Naval Architects and a Chartered Engineer. Dimitrios Panagiotopoulosis the Head of Shipping and Yachting Finance of Proton Bank, a Greek private bank, where he has served since April 2004. From January 1997 to March 2004, he served as deputy head of the Greek shipping desk of BNP Paribas and before that for four years as senior officer of the shipping department of Credit Lyonnais Greece. From 1990 to 1993, he worked as chief accountant in Ionia Management, a Greek shipping company. He also served his obligatory military duty as an officer of the Greek Special Forces and today is a captain of the reserves of the Hellenic Army. Dimitrios Anagnostopoulos has over forty years of experience in shipping and ship finance. His career began in the 1970's at Athens University of Economics followed by four years with the Onassis Group in Monaco. Mr. Anagnostopoulos also held various posts at the National Investment Bank of Industrial Development (ETEBA), Continental Illinois National Bank of Chicago, the Greyhound Corporation, and with ABN AMRO, where he has spent nearly two decades with the Bank, as Senior Vice-President and Head of Shipping. In June 2010 he was elected a board member of the Aegean Baltic Bank S.A. Mr. Anagnostopoulos has been a speaker and panelist in various shipping conferences in Europe, and a regular guest lecturer at the City University Cass Business School in London and the Erasmus University in Rotterdam. He is a member (and ex-vice chairman) of the Association of Banking and Financial Executives of Greek Shipping. In 2008 was named by the Lloyd's Organization as Shipping Financier of the Year. George Taniskidiswas the chairman and managing director of Millennium Bank from 2002 until 2010. Mr. Taniskidis is a member of the board of directors of Euroseas Limited, a shipping company, where he has served since 2005. He was also a member of the board of directors of Millennium Bank, Turkey and a member of the board of directors of the Hellenic Banks Association. From 2003 until 2005, he was a member of the board of directors of Visa International Europe, elected by the Visa issuing banks of Cyprus, Malta, Portugal, Israel and Greece. From 1990 to 1998, Mr. Taniskidis worked at XIOSBANK (until its acquisition by Piraeus Bank in 1998) in various positions, with responsibility for the bank's credit strategy and network. Mr. Taniskidis studied law at the National University of Athens and at the University of Pennsylvania Law School, where he received an LL.M. After law school, he joined the law firm of Rogers & Wells in New York, where he worked from 1986 until 1989 and was also a member of the New York State Bar Association. He is a member of the Young Presidents Organization. Audit Committee.The Company's Board has established an Audit Committee, consisting of three members, which has powers and performs the functions customarily performed by such a committee (including those required of such a committee under the NASDAQ Marketplace Rules and the Commission). The audit committee is responsible for selecting and meeting with our independent registered public accounting firm regarding, among other matters, audits and the adequacy of our accounting and control systems. The members of the Audit Committee are Messrs. Dimitrios Panagiotopoulos, Dimitris Anagnostopoulos, and George Tsimpis, each of whom is an independent director. Compensation Committee.The Company's Board has established a Compensation Committee, consisting of three members, which is responsible for reviewing and approving the compensation of our executive officers.The members of the Compensation Committee are Messrs. Kyriakos Dermatis, George Taniskidis and George Tsimpis, each of whom is an independent director. Nominating Committee.The Company's Board has established a Nominating Committee, consisting of three members, which is responsible for overseeing the selection of persons to be nominated to serve on our board of directors.The members of the Nominating Committee are Messrs. Elias Culucundis, Dimitrios Panagiotopoulos and George Tsimpis, each of whom is an independent director. Shipping Committee.The Company's Board has established a Shipping Committee, which is responsible for considering and voting upon all matters involving shipping and vessel finance.Transactions that involve the issuance of our securities or transactions that involve a related party, however, shall not be delegated to the Shipping Committee but instead shall be considered by the entire board of directors. The Shipping Committee is comprised of three directors. Two of the directors on the Shipping Committee were nominated by certain of our shareholders who are affiliated with members of the Restis family and one of the directors on the Shipping Committee was nominated by the Company's founding shareholders. The initial members of the Shipping Committee are Messrs. Dale Ploughman and Kostas Koutsoubelis, who are the Restis affiliate shareholders' nominees, and Mr. Elias Culucundis, who is the founding shareholders' nominee. Required Vote.Adoption of Proposal One requires the vote of a plurality of the votes cast at the Meeting. Effect of abstentions.Abstentions will not affect the vote on Proposal One. THE BOARD UNANIMOUSLY RECOMMENDS A VOTE IN FAVOR OF THE PROPOSED DIRECTORS.UNLESS REVOKED AS PROVIDED ABOVE, PROXIES RECEIVED BY MANAGEMENT WILL BE VOTED IN FAVOR OF THE PROPOSED DIRECTORS UNLESS A CONTRARY VOTE IS SPECIFIED. PROPOSAL TWO APPROVAL OF APPOINTMENT OF INDEPENDENT AUDITORS The Board is submitting for approval at the Meeting the selection of PricewaterhouseCoopers, S.A. to serve as the Company's independent auditors for the fiscal year ending December 31, 2010. PricewaterhouseCoopers, S.A. has advised the Company that the firm does not have any direct or indirect financial interest in the Company, nor has such firm had any such interest in connection with the Company during the past three fiscal years other than in its capacity as the Company's independent auditors. All services rendered by the independent auditors are subject to review by the Audit Committee. Required Vote.Adoption of Proposal Two requires the vote of the holders of a majority of the votes cast by the holders of shares attending and voting at the Meeting. Effect of abstentions.Abstentions will not affect the vote on Proposal Two. THE BOARD UNANIMOUSLY RECOMMENDS A VOTE FOR APPROVAL OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS, S.A. TO SERVE AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010.UNLESS REVOKED AS PROVIDED ABOVE, PROXIES RECEIVED BY MANAGEMENT WILL BE VOTED IN FAVOR OF SUCH APPROVAL UNLESS A CONTRARY VOTE IS SPECIFIED. PROPOSAL THREE APPROVAL OF THE AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION The Board of Directors is submitting for approval at the Meeting a proposed amendment to the Company's Amended and Restated Articles of Incorporation that would increase the aggregate number of shares of capital stock that the Company is authorized to issue to five hundred and one million (501,000,000), consisting of five hundred million (500,000,000) registered shares of common stock with a par value of $0.0001 per share and one million (1,000,000) registered preferred shares with a par value of $0.0001 per share.The Amended and Restated Articles of Incorporation currently authorize the issuance of an aggregate of two hundred and one million (201,000,000) registered shares, consisting of two hundred million (200,000,000) registered shares of common stock with a par value of $0.0001 per share and one million (1,000,000) registered preferred shares with a par value of $0.0001 per share. The Board of Directors believes that an increase in the Company's authorized share capital is in the best interests of the Company and its Shareholders because it will enable the Company to conduct future equity offerings. Required Vote.Approval of Proposal Three requires the affirmative vote of the holders of a majority of the votes cast by the holders of all outstanding shares of the Company's common stockeligible to attend and vote at the Meeting. Effect of abstentions.Abstentions will count as a vote against Proposal Three. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE FOR APPROVAL OF THE AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED ARTICLES OF INCORPORATION.UNLESS REVOKED AS PROVIDED ABOVE, PROXIES RECEIVED BY MANAGEMENT WILL BE VOTED IN FAVOR OF SUCH AMENDMENT UNLESS A CONTRARY VOTE IS SPECIFIED. SOLICITATION The cost of preparing and soliciting proxies will be borne by the Company.Solicitation will be made primarily by mail, but Shareholders may be solicited by telephone, e-mail, or personal contact. OTHER MATTERS No other matters are expected to be presented for action at the Meeting.Should any additional matter come before the Meeting, it is intended that proxies in the accompanying form will be voted in accordance with the judgment of the person or persons named in the proxy. By Order of the Directors Dale Ploughman Chief Executive Officer June 28, 2010 Athens, Greece EXHIBIT 2 PLEASE FOLD ALONG THE PERFORATION, DETACH AND RETURN THE BOTTOM PORTION IN THE ENCLOSED ENVELOPE. Proxy – Seanergy Maritime Holdings Corp. THIS PROXY IS SOLICITED BY THE BOARD OF DIRECTORS FOR THE ANNUAL MEETING OF SHAREHOLDERS OF SEANERGY MARITIME HOLDINGS CORP. TO BE HELD ON JULY 21, 2010 The undersigned hereby revokes all previous proxies relating to the shares covered hereby and acknowledges receipt of the notice and proxy statement relating to the Annual Meeting of Shareholders, the terms of which are incorporated herein by reference. The undersigned hereby appoints Dale Ploughman and Theodora Mitropetrou, and each of them, with power to act without the other and with power of substitution, as proxies and attorneys-in-fact and hereby authorizes them to represent and vote, as provided on the other side, all shares of Seanergy Maritime Holdings Corp. common stock which the undersigned is entitled to vote, and, in their discretion, to vote upon such other business as may properly come before the Annual Meeting of Shareholders of Seanergy Maritime Holdings Corp. to be held July 21, 2010 or any adjournment thereof, with all powers which the undersigned would possess if present at the meeting. WHEN PROPERLY EXECUTED, THIS PROXY WILL BE VOTED AS SET FORTH HEREIN AS DIRECTED BY THE SHAREHOLDER, OR IF NO DIRECTION IS INDICATED, WILL BE VOTED "FOR" THE PROPOSALS. (Continued, and to be marked, dated and signed, on the other side.) ANNUAL MEETING PROXY CARD PLEASE FOLD ALONG THE PERFORATION, DETACH AND RETURN THE BOTTOM PORTION IN THE ENCLOSED ENVELOPE AProposals – The Board of Directors recommends a vote FOR all the nominees listed in Proposal 1 and FOR Proposals 2, 3 and 4. 1.Election of Directors. 01 – Elias Culucundis * o For o Withhold 02 – Dimitris Panagiotopoulos * o For o Withhold 03 – Dimitris Anagnostopoulos * o For o Withhold 04 – George Taniskidis * o For o Withhold *To elect four Class A Directors to serve until the 2013 Annual Meeting of Shareholders. 2. To approve the appointment of PricewaterhouseCoopers, S.A. to serve as the Company's independent auditors for the fiscal year ending December 31, 2010 o For o Against o Abstain 3. To approve the adoption of an amendment to the Company's Amended and Restated Articles of Incorporation increasing the aggregate number of shares of capital stock that the Company is authorized to issue to 501,000,000, consisting of 500,000,000 registered shares of common stock, par value $0.0001 per share, and 1,000,000 registered preferred shares, par value $0.0001 per share o For o Against o Abstain 4. To transact other business as may properly come before the meeting or any adjournment thereof. BNon-Voting Items Change of Address – Please print new address below. Meeting Attendance Mark box to the right if you plan to attend the Annual Meeting o CAuthorized Signatures – This section must be completed for your vote to be counted.- Date and Sign Below Please sign exactly as name appears herein.Joint owners should each sign.When signing as attorney, executor, administrator, corporate officer, trustee, guardian, or custodian, please give full title. Date (mm/dd/yyyy) – Please print date below. Signature 1 – Please keep signature within the box. Signature 2 – Please keep signature within the box. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SEANERGY MARITIME HOLDINGS CORP. (Registrant) By: /s/ Dale Ploughman Dale Ploughman Chief Executive Officer Dated: June 30, 2010 SK 26
